WOOD, J.
—I concurin the judgment. In my opinion, even though Mr. Holm had not paid for the unsatisfactory work, he suffered substantial injury as a result of the wilful and fraudulent conduct of appellant’s branch manager, in that, such conduct caused Mr. Holm’s house to be in bad repair, in poor structural condition, and unsightly for an extended period of time, which condition undoubtedly depreciated its value and detrimentally affected its salability and rentability. I think that discipline should not be imposed on appellant, however, under the circumstances in this case where, as a result of the disloyalty and deceitfulness of *177the manager of the branch office in Pomona, none of those in charge of appellant’s main office in Los Angeles, nor any of its officers, had, or in the exercise of due diligence could have had, any actual knowledge of the branch manager’s misconduct.
Respondent’s petition for a hearing by the Supreme Court was denied April 29, 1948. Traynor, J., voted for a hearing.